Title: From George Washington to Antoine-Jean-Louis Le Bègue de Presle Duportail, 28 May 1781
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                        Dear Sir

                            Head Quarters New Windsor May 28th 1781
                        
                        As you are perfectly acquainted with the plan which has been concerted with His Excellency the Count De
                            Rochambeau at Weathersfield: I need not enter into a detail of particulars. but have only to request therefore, that you
                            will be pleased to make the Estimates of the Articles in Your Department necessary for the operation, and that the
                            previous Arrangements for the seige, as far as they are within the Limits of our ability, may be put in the best train
                            which the circumstances will hopefully admit.
                        In the mean time; as it has become necessary, from the decay of the Works, the demolition of the Barracks
                            & other circumstances, to abandon the Post of Fort Schuyler, and erect new Fortifications at or near Fort
                            Herkimar. I have to request that you will find an Engineer to superintend the Works in that Department. I am Dear Sir

                    